EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Steven P. Weihrouch on August 3, 2021.
The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A combustion device comprising: 
a vaporizer; 
an ammonia supply unit configured to provide fuel ammonia, the ammonia supply unit configured to supply a first part of the fuel ammonia to the vaporizer and configured to supply a second part of the fuel ammonia such that it bypasses the vaporizer;  
a low pressure compressor which is configured to compress combustion air; 
a high pressure compressor which is configured to further compress the combustion air compressed by the low pressure compressor; 
a combustion chamber in which the first and the second part of the fuel ammonia is burned using the combustion air compressed by the low pressure compressor and the high pressure compressor; and 
a combustion air cooling unit which is configured to cool the combustion air after being supplied to the low pressure compressor and before being supplied to the high pressure compressor by heat exchange with the second part of the fuel ammonia during a compression process, 
wherein a flow path through which the second part of the fuel ammonia flows is formed inside a stationary blade of the low pressure compressor, the flow path inside the stationary blade of the low pressure compressor being separate from a flow path of the combustion air through the low pressure compressor, and 
a region in which the flow path inside the stationary blade is formed is used as the combustion air cooling unit, and the combustion air cooling unit is configured to cool the combustion air by indirect heat exchange between the second part of the fuel ammonia flowing through the flow path inside the stationary blade and the combustion air flowing through the flow path of the combustion air through the low pressure compressor,
wherein the first part of the fuel ammonia and the second part of the fuel ammonia are configured to be combined prior to being burned in the combustion chamber and after the first part of the fuel ammonia passes through the vaporizer and after the second part of the fuel ammonia passes through the combustion air cooling unit.

5. (Currently Amended) The combustion device according to claim 1, further comprising: 
of the ammonia supply unit in which the fuel ammonia is stored; 
a first path which connects the ammonia supply unit and the combustion chamber to each other; 
a second path which is different from the first path and connects the ammonia supply unit and the combustion chamber to each other via the combustion air cooling unit; and 
a distribution mechanism which includes a first valve provided in the first path and configured to adjust an amount of supply of the first part of the fuel ammonia passing through the first path and a second valve provided in the second path and configured to adjust an amount of supply of the second part of the fuel ammonia passing through the second path

6. (Currently Amended) The combustion device according to claim 1, further comprising a denitration device which is filled with a denitration catalyst and is configured denitrate a combustion gas using the denitration catalyst and ammonia as a reducing agent

7. (Original) A gas turbine engine system comprising the combustion device according to claim 1.   

Allowable Subject Matter
Claims 1 and 5-7 are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
August 04, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741